DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-09-02 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-09-02 and the Petition Decision of 2022-09-30. Claims 1-20 are pending. Claims 1, 10, 11 is/are independent.

Response to Arguments
Examiner has reviewed the prosecution to date.
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Garcia '365 
Garcia '365 in view of Banerjee '757
1
[Wingdings font/0xFC]

2

[Wingdings font/0xFC]
3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12

[Wingdings font/0xFC]
13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 3-11, 13-20 is/are rejected under 35 U.S.C. § 102   as being anticipated by U.S. Publication 20170206365 to Garcia et al. (hereinafter "Garcia '365").  Garcia '365 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Garcia '365 discloses a computer-implemented method for secure data analysis (rules engine / financial analysis module 104 performs financial analysis according to rules [Garcia '365 ¶ 0051, 0080]; processor(s), memory, computer readable media, storage, executable instructions [Garcia '365 ¶ 0202-0205, 0076-0077])
Garcia '365 discloses determining that analysis provider access rules and data provider access rules are compatible (user determines which data to share, with whom to share it, and expiration of sharing [Garcia '365 ¶ 0061]; 3rd party vendor determines which data to request [Garcia '365 ¶ 0079, 0061, 0070, 0089]; rules engine correlates user permissions and data supplied with vendor's requested data, determines any discrepancies, and remediates [Garcia '365 ¶ 0064-0065, 0162, 0179])
Garcia '365 discloses receiving analysis software from an analysis provider at a secure data analysis system (rules engine / financial analysis module 104 performs financial analysis according to rules [Garcia '365 ¶ 0051, 0080] received from 3rd party vendor [Garcia '365 ¶ 0079, 0061, 0070, 0089])
Garcia '365 discloses receiving a dataset from a data provider at the secure data analysis system (user identifies data from external data sources and determines which data to share, with whom to share it, and expiration of sharing [Garcia '365 ¶ 0061, 0064-0065, 0162, 0179])
Garcia '365 discloses executing the analysis software on the dataset at the secure data analysis system to generate an analysis output, with access to data in the dataset being constrained by the analysis provider access rules and the data provider access rules (rules engine / financial analysis module 104 performs financial analysis according to rules [Garcia '365 ¶ 0051, 0080] received from 3rd party vendor [Garcia '365 ¶ 0079, 0061, 0070, 0089])
Garcia '365 discloses sending an output of the analysis to the analysis provider (sends reports and notifications to user, data sources, 3rd party analysis vendors [Garcia '365 ¶ 0196, 0013, 0067])
Per claim 3 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses determining compliance of the output of the analysis with the data provider access rules and the analysis provider access rules (sends reports and notifications to user, data sources, 3rd party analysis vendors [Garcia '365 ¶ 0196, 0013, 0067])
Per claim 4 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses determining that the analysis provider access rules and the data provider access rules conflict with one another; mediating changes to one or more of the analysis provider access rules and the data provider access rules to make the analysis provider access rules compatible with the data provider access rules (user determines which data to share, with whom to share it, and expiration of sharing [Garcia '365 ¶ 0061]; 3rd party vendor determines which data to request [Garcia '365 ¶ 0079, 0061, 0070, 0089]; rules engine correlates user permissions and data supplied with vendor's requested data, determines any discrepancies, and remediates [Garcia '365 ¶ 0064-0065, 0162, 0179])
Per claim 5 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses the data provider access rules comprise at least one rule proscribing availability of at least one data element of the dataset to the analysis software (user determines which data to share, with whom to share it, and expiration of sharing [Garcia '365 ¶ 0061])
Per claim 6 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses the analysis provider access rules comprise at least one rule requiring availability of at least one data element for use by the analysis software (3rd party vendor determines which data to request [Garcia '365 ¶ 0069, 0079, 0061, 0070, 0089]; user deletes accounts from sharing container/binder and/or revokes sharing [Garcia '365 ¶ 0074])
Per claim 7 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses deleting the analysis software and the dataset after executing the data analysis on the dataset and generating a report indicating such deletion (user determines which data to share, with whom to share it, and expiration of sharing [Garcia '365 ¶ 0061])
Per claim 8 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses said determining, receiving analysis software, receiving the dataset, executing, and sending are performed at a computer system that is remote from the analysis provider and the data provider (rules engine / financial analysis module 104 performs financial analysis according to rules [Garcia '365 ¶ 0051, 0080]; cloud servers [Garcia '365 ¶ 0205])
Per claim 9 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 discloses said determining, receiving analysis software, receiving the dataset, executing, and sending are performed on a cloud computing system (rules engine / financial analysis module 104 performs financial analysis according to rules [Garcia '365 ¶ 0051, 0080]; cloud servers [Garcia '365 ¶ 0205])
Per claim 10 (independent):
Garcia '365 discloses a non-transitory computer readable storage medium comprising a computer readable program for secure data analysis, wherein the computer readable program when executed on a computer causes the computer to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Garcia '365 ¶ 0202-0205, 0076-0077]; network interface [Garcia '365 ¶ 0076-0077, 0081]; cloud servers [Garcia '365 ¶ 0205])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (independent):
Garcia '365 discloses a secure data analysis system comprising a hardware processor . . .  a network interface . . . a memory (processor(s), memory, computer readable media, storage, executable instructions [Garcia '365 ¶ 0202-0205, 0076-0077]; network interface [Garcia '365 ¶ 0076-0077, 0081]; cloud servers [Garcia '365 ¶ 0205])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Garcia '365 discloses the analysis provider access rules and the data provider access rules include at least one rule that is indicated as being negotiable (rules engine ignores particular rules in event of a discrepancy between provided and requested data elements [Garcia '365 ¶ 0064-0065, 0162, 0179])
Per claim 18 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12 is/are rejected under 35 U.S.C. § 103    pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Garcia '365 in view of U.S. Patent 9880757 to Banerjee et al. (hereinafter "Banerjee '757").  Banerjee '757 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 2 (dependent on claim 1):
Garcia '365 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Garcia '365 does not disclose anonymizing the dataset according to the data provider access rules
Further:
Banerjee '757 discloses anonymizing the dataset according to the data provider access rules (anonymizes sensitive fields before allowing use of data by other apps [Banerjee '757 col. 12 l. 8-24, col 8 l. 40-65; Fig. 3])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Garcia '365 with the tokenization of Banerjee '757 to arrive at an apparatus, method, and product including:
anonymizing the dataset according to the data provider access rules
A person having ordinary skill in the art would have been motivated to combine them at least because tokenizing sensitive fields provides finer grained access control than proscribing use of those fields entirely.  In particular, legacy systems can perform computations on the contents of tokenized fields without being aware that the data therein is anonymized and without having access to the real data.  A person having ordinary skill in the art would have been further motivated to combine them at least because Banerjee '757 teaches [Banerjee '757 col. 12 l. 8-24, col 8 l. 40-65; Fig. 3] modifying a rules engine [Garcia '365 ¶ 0051, 0080] such as that of Garcia '365 to arrive at the claimed invention; because doing so constitutes use of a known technique (tokenization of sensitive fields to keep data anonymous [Banerjee '757 col. 12 l. 8-24, col 8 l. 40-65; Fig. 3]) to improve similar devices and/or methods (rules engine for analyzing sensitive data [Garcia '365 ¶ 0051, 0080]) in the same way; because doing so constitutes applying a known technique (tokenization of sensitive fields to keep data anonymous [Banerjee '757 col. 12 l. 8-24, col 8 l. 40-65; Fig. 3]) to known devices and/or methods (rules engine for analyzing sensitive data [Garcia '365 ¶ 0051, 0080]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately ((rules engine analyzes sensitive data [Garcia '365 ¶ 0051, 0080] using tokenization of sensitive fields to keep data anonymous [Banerjee '757 col. 12 l. 8-24, col 8 l. 40-65; Fig. 3]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 12 (dependent on claim 11):
Garcia '365 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494